Title: From Abigail Smith Adams to Harriet Welsh, 2 May 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					May 2d 1817
				
				mr Clark will deliver you this Susan has  a Letter from her Mother urgeing her to come to See her, and consenting to her.… which I cannot under present circumstances—so they say no more to me—I think with you that it will be best for them to go Silently and if a female travelling companion can be found at the Same time it will be more agreable—fine weather for your Father & SisterMr C will tell you all about the party at Milton Hill—we have got dr Franklins private correspondence, lately publishd by his Grandson it will be a treat to you—but when Shall I See you again to stay with us? I am better than When I wrote last, Louissa much the Same—the P has a voilent cold taken a riding on horse back to the Seaside wind East, inflamed his Eyes, but he will read—I Shall write to Caroline to day. Sir has written to mr D.Mrs A writes Susan that mr Johnsons buisness is Such that he cannot leave it to visit us—The Ribbon did not come—Yours as ever
				
					 A A
				
				
			